[Cite as State v. Thompson, 2012-Ohio-3188.]


                           IN THE COURT OF APPEALS OF OHIO
                              FOURTH APPELLATE DISTRICT
                                 WASHINGTON COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellee,       : Case Nos. 10CA5 & 10CA13
                               :
     vs.                       : Released: July 6, 2012
                               :
DANNY W. THOMPSON, II,         : DECISION AND JUDGMENT
                               : ENTRY
    Defendant-Appellant.       :
_____________________________________________________________
                         APPEARANCES:

John A. Bay, Bay Law Office, L.L.C., Columbus, Ohio, for Appellant.1

James E. Schneider, Washington County Prosecuting Attorney, and Alison
L. Cauthorn, Assistant Prosecuting Attorney, Marietta, Ohio, for Appellee.
_____________________________________________________________

Per Curiam:

           {¶1} This is a consolidated appeal from a Washington County Court

of Common Pleas judgment entry issued after holding a re-sentencing

hearing in order to properly impose a mandatory five-year term of post

release control (10CA5) and a subsequent journal entry denying Appellant’s

petition for post-conviction relief (10CA13). In case number 10CA5,

Appellant raises twelve combined assignments of error both pro se and

through counsel, which are set forth infra. As to the first assignment of error

raised by counsel, we conclude that the trial court erred in reclassifying


1
    Appellant has also filed two pro se briefs in this consolidated appeal.
Washington App. Nos. 10CA5 and 10CA13                                                2


Appellant under Ohio’s Adam Walsh Act during the re-sentencing hearing.

Accordingly, this assignment of error is sustained, this portion of the trial

court’s decision is reversed, and the matter is remanded to the trial court

with instructions to reinstate Appellant’s original sex offender classification.

      {¶2} With respect to the second assignment of error raised by counsel,

as we conclude that the re-sentencing entry is a final, appealable order

despite its failure to state the “manner of conviction,” this assignment of

error is overruled. Further, with regard to Appellant’s first and second pro

se assignments of error, in light of our conclusion that Appellant was

properly re-sentenced in accordance with State v. Fischer, 128 Ohio St.3d

92, 2010-Ohio-6238, 942 N.E.2d 332, both of these assignments of error are

overruled. As Appellant’s third, fourth, fifth, sixth, seventh, eighth, and

ninth assignments of error all raise issues stemming from the trial

proceedings, they are barred by res judicata and we do not address them.

Finally, because Appellant suffered no prejudice as a result of the trial

court’s failure to advise him of his right to appeal, the trial court’s failure to

do so is harmless and Appellant’s tenth pro se assignment of error is

overruled.

      {¶3} In case number 10CA13, Appellant raises two assignments of

error, one of which is raised pro se and the other through counsel. Counsel

filed an “Anders brief” on Appellant’s behalf with one assignment of error
Washington App. Nos. 10CA5 and 10CA13                                            3


contending that the trial court erred by conducting a re-sentencing hearing

because the State of Ohio failed to exercise its appeal as of right regarding

the trial court’s failure to impose mandatory five-year post release control,

thereby forfeiting its right to such hearing. Further, in his pro se brief,

Appellant contends that the trial court erred by dismissing his petition when

it failed to inform him of his constitutional right to appeal, to counsel, and

documents at state’s expense after re-sentencing him for a post release

control error. Because we find no merit to either the Anders assignment of

error, or the pro se assignment of error, the decision of the trial court

denying Appellant’s petition for post conviction relief is affirmed, and

counsel’s motion to withdraw is hereby granted.

      {¶4} Accordingly, case number 10CA5 is affirmed in part, reversed in

part, and remanded in part. Further, case number 10CA13 is affirmed.

                                    FACTS

      {¶5} Appellant was convicted by a jury of three counts of unlawful

sexual conduct with a minor, each third degree felonies in violation of R.C.

2907.04(A) and (B)(3), and was sentenced on May 22, 2006. At that time,

Appellant was classified as a sexually oriented offender. The sentencing

entry issued on May 31, 2006, did not properly impose a mandatory five-

year term of post release control. Subsequently, after a direct appeal and

several post-conviction motions, Appellant was returned to the trial court for
Washington App. Nos. 10CA5 and 10CA13                                         4


a re-sentencing hearing on January 21, 2010, in order that the trial court

could properly impose a mandatory five-year term of post release control,

which it did by re-sentencing entry filed on January 27, 2010. As part of the

re-sentencing process, the trial court reclassified Appellant, under Ohio’s

Adam Walsh Act, as a tier II sexual offender. Appellant’s direct appeal

from the re-sentencing entry followed, as evidenced in case number 10CA5.

      {¶6} Appellant also filed a motion for post-conviction relief in the

trial court, which was denied without a hearing on April 21, 2010.

Appellant has also appealed the denial of his motion for post-conviction

relief, as evidenced in case number 10CA13. These appeals have been

consolidated and together raise the following assignments of error.

             CASE NO. 10CA5 ASSIGNMENTS OF ERROR

                               BY COUNSEL

“I.   THE TRIAL COURT ERRED BY RECLASSIFYING MR.
      THOMPSON UNDER OHIO’S ADAM WALSH ACT’S R.C.
      2950.031 AND 2950.032 WHEN HE HAD ALREADY BEEN
      CLASSIFIED BY COURT ORDER UNDER FORMER LAW.

II.   THE TRIAL COURT ERRED BY FAILING TO ISSUE A
      JOURNAL ENTRY IN COMPLIANCE WITH STATE V. BAKER
      (2008), 119 OHIO ST.3D 197 AND CRIM.R. 32(C).”

                                   PRO SE

“I.   APPELLANT CONTENDS HIS CONSTITUTIONAL RIGHT TO
      BE SENTENCED IN A TIMELY MANNER WAS VIOLATED BY
      THE TRIAL COURT FAILING TO DISMISS PROSECUTORS
      CASE GIVEN THE UNREASONABLE DELAY IN SENTENCING
Washington App. Nos. 10CA5 and 10CA13                    5


       APPELLANT ON FELONY CHARGES, THUS, COMMITTING
       PLAIN ERROR AND REMOVING JURISDICTION.

II.    APPELLANT CONTENDS THAT THE TRIAL COURT ERRED
       BY NOT HOLDING A PROPER RESENTENCING HEARING DE
       NOVO AFTER PLACING APPELLANT ON POST RELEASE
       CONTROL, BUT ONLY SUPPLEMENT THE PROCEEDINGS.

III.   COUNSEL WAS INEFFECTIVE WHEN HE FAILED TO
       CHALLENGE FOR CAUSE A JUROR WHO TESTIFIED THAT
       THE ALLEGED VICTIM STAYED AT HIS HOME OVERNIGHT
       WITH HIS OWN TEENAGE DAUGHTER.

IV.    TRIAL COUNSEL WAS INEFFECTIVE FOR ALLOWING
       INADMISSIBLE HEARSAY WHICH MATERIALLY EFFECTED
       THE APPELLANTS RIGHT TO A FAIR TRIAL.

V.     TRIAL COUNSEL FAILED TO OBJECT TO IMPROPER
       QUESTIONING BY THE PROSECUTOR OF THE LEAD
       DETECTIVE THUS VIOLATING THE FIFTH AND SIXTH
       AMENDMENTS TO THE UNITED STATES CONST.

VI.    APPELLANT WAS PREJUDICED BECAUSE OF THE
       TESTIMONY OF A LAY WITNESS AND A NON EXPERT
       WITNESS REGARDING THEIR OPINION OF THE VERACITY
       OF THE STATEMENT OF A CHILD DECLARANT AND
       CONSTITUTES PLAIN ERROR AS A MATTER OF LAW.

VII. THE PROSECUTION TEAM DENIED APPELLANT DUE
     PROCESS OF LAW IN ACCORDANCE WITH THE FIFTH
     AMENDMENT BY VIOLATING APPELLANTS FOURTH
     AMENDMENT RIGHT WHEN DENYING CERTAIN MIRANDA
     RIGHTS.

VIII. APPELLANTS CONVICTION WERE NOT SUPPORTED BY
      SUFFICIENT EVIDENCE AND WERE AGAINST THE
      MANIFEST WEIGHT OF EVIDENCE THEREBY VIOLATING
      HIS RIGHTS TO DUE PROCESS PURSUANT TO §10 ARTICLE 1
      OF THE OHIO CONSTITUTION AND THE 5TH AND 6TH
      AMENDMENTS TO THE UNITED STATES CONSTITUTION.
Washington App. Nos. 10CA5 and 10CA13                      6


IX.   PROSECUTOR RINGS KNOWINGLY MISREPRESENTATION
      OF THE TRUTH OR CONCEALMENT OF THE MEDICAL
      RECORDS BY INDUCING DEFENSE COUNSEL INTO
      BELIEVING THE RECORDS WERE IMMATERIAL VIOLATED
      APPELLANTS RIGHT TO A FAIR TRIAL IN ACCORDANCE
      WITH ARTICLE 1, SECTION X OF THE OHIO CONSTITUTION
      AND THE FIFTH AMENDMENT TO THE UNITED STATES
      CONSTITUTION.

X.    THE TRIAL COURT ERRED WHEN IT FAILED TO APPOINT
      COUNSEL FOR DIRECT APPEAL OF RIGHT FOLLOWING
      RESENTENCING TO CORRECT VOID SENTENCE, THEREBY
      DENYING APPELLANT DUE PROCESS AND EQUAL
      PROTECTION OF LAW IN VIOLATION OF THE FIFTH, AND
      SIXTH AMENDMENTS TO THE UNITED STATES
      CONSTITUTION, ARTICLE IV, SECTION 3 OF THE OHIO
      CONSTITUTION.”

            CASE NO. 10CA13 ASSIGNMENTS OF ERROR

                    BY COUNSEL (ANDERS BRIEF)

“I.   THE TRIAL COURT ERRED BY CONDUCTING A
      RESENTENCTING HEARING BECAUSE THE STATE OF OHIO
      FAILED TO EXERCISE ITS APPEAL OF RIGHT REGARDING
      THE TRIAL COURT’S FAILURE TO IMPOSE MANDATORY
      FIVE YEAR PERIOD OF POST RELEASE CONTROL, THEREBY
      FORFEITING ITS RIGHT TO SUCH HEARING.”

                                 PRO SE

“I.   THE TRIAL COURT ERRED BY DISMISSING THE
      APPELLANTS PETITION WHEN IT FAILED TO INFORM
      APPELLANT OF HIS CONSTITUTIONAL RIGHT TO APPEAL,
      TO COUNSEL, AND DOCUMENTS AT STATE’S EXPENSE
      AFTER RESENTENCING FOR A POST RELEASE CONTROL
      ERROR, THUS, VIOLATING HIS RIGHT TO DUE PROCESS
      AND EQUAL PROTECTION OF LAW UNDER BOTH THE OHIO
      AND UNITED STATES CONSTITUTION, AND CRIMINAL
      RULE 32 OF THE REVISED CODE.”

                 CASE NO. 10CA5 LEGAL ANALYSIS
Washington App. Nos. 10CA5 and 10CA13                                             7



                            BRIEF BY COUNSEL

      {¶7} For ease of analysis, we address the assignments of error raised

by Appellant’s court appointed appellate counsel out of order. In his second

assignment of error, Appellant, through counsel, contends that the trial court

erred by failing to issue a journal entry compliant with State v. Baker, 119

Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, and Crim.R. 32(C).

Appellant’s argument is based upon the trial court’s failure to include the

“manner of conviction” in the journal entry.

      {¶8} A review of the record reveals that the re-sentencing entry does

not mention the jury verdicts. Instead the entry states that Appellant

“appeared in open court, and was found Guilty of three counts of Unlawful

Sexual Conduct with a minor[.]” Recently, in State v. Lester, 130 Ohio

St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, the Supreme Court of Ohio

held that “[a] judgment of conviction is a final order subject to appeal under

R.C. 2505.02 when it sets forth (1) the fact of the conviction, (2) the

sentence, (3) the judge's signature, and (4) the time stamp indicating the

entry upon the journal by the clerk.” Id. at syllabus. As set forth above,

Appellant’s journal entry contained these elements. The fact that it failed to

set forth the “manner of conviction” does not affect its finality. Id. at ¶ 12.

      As further explained in Lester:
Washington App. Nos. 10CA5 and 10CA13                                                                            8


         Crim.R. 32(C) does not require a judgment entry of conviction

         to recite the manner of conviction as a matter of substance, but

         it does require the judgment entry of conviction to recite the

         manner of conviction as a matter of form. In this regard, the

         identification of the particular method by which a defendant

         was convicted is merely a matter of orderly procedure rather

         than of substance. A guilty plea, a no-contest plea upon which

         the court has made a finding of guilt, a finding of guilt based

         upon a bench trial, or a guilty verdict resulting from a jury trial

         explains how the fact of a conviction was effected.

         Consequently, the finality of a judgment entry of conviction is

         not affected by a trial court's failure to include a provision that

         indicates the manner by which the conviction was effected,

         because that language is required by Crim.R. 32(C) only as a

         matter of form, provided the entry includes all the substantive

         provisions of Crim.R. 32(C). Id.

Thus, in light of the recent holding in Lester, we conclude that the re-

sentencing entry is a final, appealable order.2 Accordingly,

Appellant’s second assignment of error is overruled.


2
  In so holding, we further note that State v. Lester provides in ¶ 16 that “if a judgment entry of conviction
does not indicate how a defendant’s conviction was effected, * * * and if it is not corrected sua sponte, * *
* a party may obtain a correction to the judgment entry by a motion filed with the trial court to correct the
judgment of conviction. See Crim.R. 36, in conjunction with Crim.R. 57(B) and 47 and Civ.R. 7(B).”
Washington App. Nos. 10CA5 and 10CA13                                      9


      {¶9} In his first assignment of error raised by counsel,

Appellant contends that the trial court erred by reclassifying him

under Ohio’s Adam Walsh Act when he had already been classified

by court order under former law. The State concedes that the trial

court erred in reclassifying Appellant and agrees that Appellant’s

former status as a sexually oriented offender should be reinstated.

Based upon the following, we agree.

      {¶10} In State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424,

933 the N.E.2d 753, Supreme Court of Ohio held that defendants who

had been classified as sex offenders under former law could not be

reclassified under the Adam Walsh Act. Id. at paragraphs two and

three of the syllabus. As a result, the Court struck the sections of the

Ohio Revised Code that instructed the attorney general to reclassify

sex offenders, and held “that the reclassifications of sex offenders by

the attorney general are invalid, and reinstate[d] the prior judicial

classifications of sex offenders.” Id. at ¶ 2. Further, in In Re Sexual

Offender Reclassification Cases, 126 Ohio St.3d 322, 2010-Ohio-

3753, 933 N.E.2d 801, at ¶ 139, the Supreme Court of Ohio held the

proper remedy to be reinstatement of the offender’s original sexual

offender classication.
Washington App. Nos. 10CA5 and 10CA13                                          10


      {¶11} Based upon the rationale of Bodyke, Appellant’s first

assignment of error is sustained. Further, Appellant’s reclassification

as a tier II sexual offender is reversed and this matter is remanded to

the trial court with instructions to reinstate Appellant’s original sex

offender classification. In re Sexual Offender Reclassification Cases

at ¶ 139.

                            PRO SE BRIEF

                     ASSIGNMENT OF ERROR I

      {¶12} In Appellant’s first pro se assignment of error under Case

No. 10CA5, Appellant contends that his constitutional right to be

sentenced in a timely manner was violated by the trial court failing to

dismiss the prosecutor’s case given the unreasonable delay in

sentencing, which he claims resulted in plain error and lack of

jurisdiction by the court. We disagree.

      {¶13} The Supreme Court of Ohio recently provided in State v.

Fischer, supra, at paragraph one of the syllabus, that “[a] sentence that does

not include the statutorily mandated term of postrelease control is void, is

not precluded from appellate review by principles of res judicata, and may

be reviewed at any time, on direct appeal or by collateral attack. (Emphasis

added). Thus, regardless of the delay between Appellant’s convictions and

sentencing, Appellant’s resentencing was appropriate. Further, as Fischer
Washington App. Nos. 10CA5 and 10CA13                                           11


noted, “when a judge fails to impose statutorily mandated postrelease control

as part of a defendant's sentence, that part of the sentence is void and must

be set aside. Id. at ¶ 26. (footnote omitted). As such, only the incorrect

imposition of postrelease control was void, while all other aspects of the

sentence remained intact. Accordingly, Appellant’s first pro se assignment

of error is overruled.

                         ASSIGNMENT OF ERROR II

        {¶14} In his second pro se assignment of error, Appellant contends

that the trail court erred by only supplementing the proceedings and not

holding a de novo re-sentencing hearing. However, based upon the holding

in State v. Fischer, supra, we disagree.

        {¶15} In Fischer, at paragraph one of the syllabus, the Supreme Court

of Ohio reaffirmed that a sentence that failed to include the statutorily

required post release control term is void. However, the only part of the

sentence that is “void” is the portion that fails to comply with the

requirements of post release control statutes. As already mentioned above,

“when a judge fails to impose statutorily mandated postrelease control as

part of a defendant's sentence, that part of the sentence is void and must be

set aside.” Id. at ¶ 26. But “the new sentencing hearing to which an offender

is entitled * * * is limited to proper imposition of postrelease control.” Id. at

¶ 29.
Washington App. Nos. 10CA5 and 10CA13                                          12


      {¶16} Thus, after Fischer, “it is clear that a trial court need not

conduct a ‘de novo’ sentencing hearing, and instead must simply re-sentence

an appellant by reimposing the original sentence, and by adding the proper

post release control notification.” State v. Hawk, Athens App. No. 10CA50,

2011-Ohio-4577, ¶ 13. With the exception of the sexual offender

reclassification, which we have already addressed, this is what the trial court

did. As such, we cannot conclude that the trial court erred. Accordingly,

Appellant’s second pro se assignment of error is overruled.




                    ASSIGNMENTS OF ERROR III – IX

      {¶17} Appellant’s third, fourth, fifth, six, seventh, eighth and ninth

assignments all stem from claimed errors that occurred during trial.

However, the scope of this appeal is limited to issues arising at the re-

sentencing hearing, which we have already addressed. State v. Fischer, at

paragraph four of the syllabus. Res judicata applies to all other aspects of the

merits of the conviction, including the determination of guilt and the lawful

elements of the ensuing sentence. Fischer at paragraph three of the syllabus.

Accordingly, we reject Appellant's third through ninth assignments of error.

                       ASSIGNMENT OF ERROR X
Washington App. Nos. 10CA5 and 10CA13                                                                         13


         {¶18} In his tenth pro se assignment of error, Appellant contends that

the trial court erred when it failed to appoint counsel for his direct appeal

from his re-sentencing. Appellant further argues in the body of this

assignment of error that he was not advised of his appellate rights at all

during his re-sentencing hearing, as required by Crim.R. 32(B). Although

Crim.R. 32(B) does in fact obligate the trial court to notify defendants of

their right to appeal their convictions, as well as their right to have counsel

appointed in the event they cannot afford counsel, because Appellant has

filed the within appeal, and was appointed counsel in relation thereto, he has

suffered no prejudice as a result of the trial court’s error. State v. Inman,

Ross App. No. 10CA3176, 2011-Ohio-3438, ¶ 4. Thus, although the trial

court erred in failing to provide these notifications at Appellant’s re-

sentencing hearing, the error was harmless. Id. at ¶ 5.3 Accordingly,

Appellant’s tenth pro se assignment of error is overruled.

                         CASE NO. 10CA13 LEGAL ANALYSIS

              ANDERS BRIEF BY COUNSEL AND PRO SE BRIEF

         {¶19} Appellant's counsel has filed an Anders brief in this action.

Under Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, counsel

may ask permission to withdraw from a case when counsel has

conscientiously examined the record, can discern no meritorious claims for
3
  Although the error was harmless and Appellant suffered no prejudice, because this matter is being
remanded with instructions for the trial court to reinstate Appellant’s original sex offender classification, it
would be prudent for the trial court to provide these notifications at that time.
Washington App. Nos. 10CA5 and 10CA13                                           14


appeal, and has determined the case to be wholly frivolous. Id. at 744; State

v. Adkins, Gallia App. No. 03CA27, 2004-Ohio-3627, at ¶ 8. Counsel's

request to withdraw must be accompanied with a brief identifying anything

in the record that could arguably support the client's appeal. Anders at 744;

Adkins at ¶ 8. Further, counsel must provide the defendant with a copy of the

brief and allow sufficient time for the defendant to raise any other issues, if

the defendant chooses to do so. Id.

      {¶20} Once counsel has satisfied these requirements, the appellate

court must conduct a full examination of the trial court proceedings to

determine if meritorious issues exist. If the appellate court determines that

the appeal is frivolous, it may grant counsel's request to withdraw and

address the merits of the case without affording the appellant the assistance

of counsel. Id. If, however, the court finds the existence of meritorious

issues, it must afford the appellant assistance of counsel before deciding the

merits of the case. Anders, 386 U.S. at 744; State v. Duran, Ross App. No.

06CA2919, 2007-Ohio-2743, at ¶ 7.

      {¶21} In the current action, Appellant's counsel concludes the appeal

is wholly frivolous and has asked permission to withdraw. Pursuant to

Anders, counsel has filed a brief raising one potential assignment of error for

this court to consider. The potential assignment of error contends that the

trial court erred by conducting a re-sentencing hearing because the State of
Washington App. Nos. 10CA5 and 10CA13                                                                      15


Ohio failed to exercise its appeal of right regarding the trial court’s failure to

impose mandatory five-year post release control, thereby forfeiting its right

to such a hearing. Appellant’s counsel notes that Appellant raised this

argument in his motion for post conviction relief, which was denied by the

trial court.

         {¶22} We agree with Appellant's counsel that an appeal based upon

this question alone would be wholly frivolous. As noted above, the Supreme

Court of Ohio recently provided in State v. Fischer, supra, at paragraph one

of the syllabus, “[a] sentence that does not include the statutorily mandated

term of postrelease control is void, is not precluded from appellate review by

principles of res judicata, and may be reviewed at any time, on direct appeal

or by collateral attack. (Emphasis added).

         {¶23} Here, Appellant’s original sentence did not properly impose a

mandatory five-year term of post release control. The State filed a motion to

return Appellant for a re-sentencing hearing on December 8, 2009, and

Appellant was re-sentenced on January 21, 2010. At the re-sentencing

hearing the trial court, among other things,4 imposed a mandatory five-year

term of post release control and a re-sentencing entry issued on January 27,

2010, reflected this. We believe that the holding in Fischer authorizes such

procedure and we find no error by the trial court. As such, we find this

4
 Appellant has alleged additional errors by the trial court in the direct appeal from his re-sentencing, which
we have already addressed above under case number 10CA5.
Washington App. Nos. 10CA5 and 10CA13                                             16


potential assignment of error to be wholly frivolous. However, because

Appellant has also raised a pro se assignment of error, our analysis does not

end here.

      {¶24} In his pro se brief, Appellant contends that the trial court erred

in dismissing his petition for post conviction relief when the court failed to

inform him of his constitutional right to appeal, to counsel, and documents at

state’s expense after re-sentencing for a post release control error. The

State’s brief does not address this issue raised by Appellant.

      {¶25} If a petition for post conviction relief does not allege facts

which, if proved, would entitle the prisoner to relief, the trial court may so

find and summarily dismiss the petition. State v. Perry (1967), 10 Ohio St.2d

175, 226 N.E.2d 104, paragraph two of the syllabus. Here, Appellant has

failed to allege facts in his petition for post conviction relief that entitle him

to relief. Appellant’s petition for post conviction relief alleges that, at the

January 21, 2010, resentencing hearing, the trial court failed to notify him of

his right to appeal as well as his right to court appointed counsel. Under

Crim.R. 32(B), a trial court is required to notify the defendant of his

appellate rights. Following the January 21, 2010, re-sentencing hearing, the

trial court issued its January 27, 2010, entry. Appellant timely appealed the

January 27, 2010, entry, which created case number 10CA5. Appellant also

filed an appeal from the trial court’s later denial of his petition for post
Washington App. Nos. 10CA5 and 10CA13                                            17


conviction relief, which created case number 10CA13. (We have

consolidated case number 10CA5 and case number 10CA13.)

       {¶26} The record demonstrates that we ultimately appointed counsel

to represent Appellant on appeal for both case number 10CA5 and case

number 10CA13. Therefore, even assuming the trial court failed to notify

Appellant of his appellate rights as required under Crim.R. 32(B), Appellant

has not suffered any prejudice. See State v. Thomas, Cuyahoga App. No.

94788, 2011-Ohio-214, ¶ 38 (“Although the trial court in this case failed to

advise Thomas of his appellate rights under Crim.R. 32, we find * * * the

error here to be harmless. * * * Here, this court granted Thomas’s motion for

delayed appeal, and subsequently appointed appellate counsel to represent

him in the appeal. Accordingly, we conclude that any argument relative to

the omission is moot.”); State v. Middleton, Preble App. No. CA2004-01-

003, 2005-Ohio-681, ¶ 25 (“Regardless of whether the common pleas court

committed error with regard to Crim.R. 32(B)(2) and (3) appellant has failed

to show prejudice. Appellant was appointed counsel and filed an appeal

within the requisite time period. Accordingly, there was no reversible error

in this case.”).

       {¶27} Accordingly, because Appellant did not suffer prejudice from

any alleged error by the trial court, he has failed to allege any facts in his
Washington App. Nos. 10CA5 and 10CA13                                         18


petition for post conviction relief that would entitle him to relief. As a

result, summary denial of Appellant’s petition was proper.

      {¶28} Based upon the foregoing, we conclude that the trial court did

not err in denying Appellant’s petition for post conviction relief and

therefore we affirm the decision of the trial court in case number 10CA13.

Further, having found the issue raised by appellate counsel to be wholly

frivolous, and having found no merit to Appellant’s pro se assignment of

error, we hereby grant counsel’s motion to withdraw.

     JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND
                                   REMANDED IN PART.
Kline, J., concurring in part.

      {¶29} I concur in judgment and opinion with the resolution of Case

No. 10CA5, and the Anders portion of Case No. 10CA13. I respectfully

concur in judgment only with the portion of Case No. 10CA13 that

addresses Thompson’s argument regarding the trial court’s failure to notify

him of his appeal rights.

      {¶30} Under R.C. 2953.21(C), the trial court was required to issue

findings of fact and conclusions of law when it dismissed Thompson’s

petition for post-conviction relief without a hearing. However, “[a] trial

court need not discuss every issue raised by appellant or engage in an

elaborate and lengthy discussion in its findings of fact and conclusions of

law.” State v. Calhoun, 86 Ohio St.3d 279, 291, 714 N.E.2d 905 (1999).
Washington App. Nos. 10CA5 and 10CA13                                           19


The reasons to require findings of fact and conclusions of law are “to

apprise petitioner of the grounds for the judgment of the trial court and to

enable the appellate courts to properly determine appeals in such a cause.”

State v. Mapson, 1 Ohio St.3d 217, 219, 438 N.E.2d 910 (1982).

      {¶31} In my view, the April 21, 2010 entry satisfied this standard. In

his petition for post-conviction relief, Thompson claimed that the trial court

had no authority to resentence him. The April 21, 2010 entry explains why

the trial court concluded that Thompson’s argument lacked merit.

Thompson also claimed that the trial court failed to notify him of his appeal

rights at resentencing. Although the entry did not address this issue, the

omission is harmless because the record is clear that Thompson suffered no

prejudice from the failure to notify him of his appeal rights. See generally

State v. Ashworth, 5th Dist. No. 99-CA-60, 1999 WL 1071742, * 3 (Nov. 8,

1999) (holding that trial court’s failure “to specifically rule upon” a claim

for relief in a petition for post-conviction relief was “harmless”). Thus, I

conclude that the April 21, 2010 entry satisfied the trial court’s obligation to

submit findings of fact and conclusions of law under R.C. 2953.21(C).

McFarland, J., dissenting, in part.

      {¶32} I concur in judgment and opinion with the resolution of case

number 10CA5, as well as the Anders portion of case number 10CA13.
Washington App. Nos. 10CA5 and 10CA13                                              20


However, I respectfully dissent from the resolution of the pro se assignment

of error in case number 10CA13, as follows.

       {¶33} As set forth in the principal opinion, if a petition for post-

conviction relief does not allege facts which, if proved, would entitle the

prisoner to relief, the trial court may so find and summarily dismiss the

petition. State v. Perry (1967), 10 Ohio St.2d 175, 226 N.E.2d 104,

paragraph two of the syllabus. However, if the petition does allege such

facts, but the files and records of the case negate the existence of facts

sufficient to entitle the prisoner to relief, the trial court may so find and

summarily dismiss the petition without a hearing. In such an instance,

however, the finding of the court should specify the portions of the files and

records which negate the existence of alleged facts that would otherwise

entitle the prisoner to relief. Id. at paragraph three of the syllabus. In those

instances, the court must make findings of fact and conclusions of law

explicit enough to give the appellate court a clear understanding of the basis

of the trial court's decision and to enable it to determine the ground on

which the trial court reached its decision. State v. Chafin, Franklin App.

No. 97APA09-1181, 1998 WL 240498; citing State v. Clemmons (1989), 58

Ohio App.3d 45, 568 N.E.2d 705.

      {¶34} Here, in my view, Appellant’s petition for post-conviction relief

alleged facts related to the trial court’s failure to advise him of his appellate
Washington App. Nos. 10CA5 and 10CA13                                            21


rights, which on their face entitled him to relief. It is only after a review of

the files and records, which indicate that Appellant filed an appeal and was

appointed counsel on appeal in spite of the court’s failure to issue the

appellate right notifications, that we can conclude that facts exist which

negate Appellant’s entitlement to relief. In this circumstance, Perry

provides that the trial court may summarily dismiss the petition, but only

after making findings of fact and conclusions of law explicit enough to give

the appellate court a clear understanding of the basis of the trial court's

decision and to enable it to determine the ground on which the trial court

reached its decision.

       {¶35} A review of the record here indicates that the basis of

Appellant’s motion for post-conviction relief was twofold. In overruling the

petition, the trial court did not address Appellant’s argument that he was

entitled to post conviction relief as a result of the trial court’s failure to

inform him of his right to appeal. Instead, the entry denying the petition

only addressed Appellant’s argument that because the State did not appeal

the post release control error after the original sentencing, it had waived the

issue and post release control could not now be imposed. Thus, as the trial

court did not even address this issue, it did not specify the portion of the files

or records which would negate the existence of alleged facts that would

otherwise entitle Appellant to relief as to this particular claim.
Washington App. Nos. 10CA5 and 10CA13                                           22


      {¶36} Although this assignment of error has arguably been rendered

moot in light of the disposition of Appellant’s tenth pro se assignment of

error contained in his appeal of Case No. 10CA5, in my view, this issue is

one for the trial court to determine on remand and not for this Court to

address for the first time on appeal. Further, it should be noted that Thomas

and Middleton, cases relied upon by the majority for the proposition that

Appellant suffered no actual prejudice by the trial court’s failure to issue

appellate right advisements, both involve direct appeals from an original

conviction, rather than an appeal from a petition for post-conviction relief.

In light of the procedural posture of case number 10CA13, which involves

an appeal from a denial of a petition for post-conviction relief, I believe the

analysis outlined in State v. Perry to be applicable, rather than that set forth

in Thomas and Middleton. Accordingly, I respectfully dissent from the

resolution of Appellant’s pro se assignment of error contained in case

number 10CA13.
Washington App. Nos. 10CA5 and 10CA13   23
Washington App. Nos. 10CA5 and 10CA13                                                       24


                                   JUDGMENT ENTRY

        It is ordered that the JUDGMENT BE AFFIRMED IN PART, REVERSED IN
PART, AND REMANDED IN PART and that the Appellee and Appellant split costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Washington County Court of Common Pleas to carry this judgment into execution.

         IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it
is temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as of
the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.
Exceptions.

Kline, J.: Concurs in Judgment and Opinion as to Case No. 10CA5 and the Anders
Portion in Case No. 10CA13; Concurs in Judgment with Opinion regarding appeal rights
notification in Case No. 10CA13.
Harsha, J.: Concurs in Judgment only.
McFarland, J.: Dissents, in part, with Opinion.

                                       For the Court,

                                       BY:     _________________________
                                               Matthew W. McFarland, Judge

                                       BY:     _________________________
                                               Roger L. Kline, Judge

                                       BY:     _________________________
                                               William H. Harsha, Judge

                              NOTICE TO COUNSEL
        Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.